Citation Nr: 0705172	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left shoulder 
disability on a direct or presumptive basis.

Entitlement to service connection for left shoulder 
disability on a secondary basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to November 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2006, the Board granted reopening of the veteran's 
claims for service connection for disabilities of the right 
and left shoulders, and remanded the reopened claims for 
further development.  While the case was in remand status, 
service connection for right shoulder disability was granted 
in a June 2006 rating decision.  The case has now been 
returned to the Board for further appellate action on the 
claim for service connection for left shoulder disability.   

In a January 2006 statement, the veteran asked for an 
increased rating for his service-connected low back 
disability.  The record does not reflect that this matter has 
been addressed by the originating agency.  Therefore, it is 
referred to the originating agency for the appropriate 
action.

The issue of entitlement to service connection for left 
shoulder disability on a secondary basis is addressed in the 
remand that follows the order section of this decision.

  
FINDING OF FACT

A left shoulder disability was not present in service or 
within one year of the veteran's discharge from service, and 
is not etiologically related to service.




CONCLUSION OF LAW

Left shoulder disability was not incurred in or aggravated by 
active military service, and its incurrence or aggravation 
during active service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for his left 
shoulder disability.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

In the instant appeal, the veteran's claim to reopen was 
initially adjudicated before he was provided with VCAA 
notification.  The originating agency provided the veteran 
with the notice required under the VCAA by letters mailed in 
November 2003 and February 2006, prior to its initial 
adjudication of the reopened claim.  The veteran was also 
provided with the requisite notice with respect to the 
disability- rating element and the effective-date element of 
his claim in an August 2006 letter.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his VA treatment records 
and service medical records.  In addition, the veteran was 
afforded a VA examination in April 2006 and a medical opinion 
was obtained on the veteran's claimed left shoulder 
disability.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

Following the provision of completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim in June 2006.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the AMC on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection can be granted for any 
disease initially diagnosed after discharge from service, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis manifests to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present:  a current 
disability, in-service disease or injury, and medical nexus.

In response to the Board's remand, the veteran was afforded a 
VA examination in April 2006.  After reviewing the claims 
folder and examining the veteran, the examiner diagnosed the 
veteran with degenerative joint disease with chronic calcific 
tendonitis in his left shoulder.  The examiner further noted 
that there was no evidence of a left shoulder injury or 
treatment in the service medical records or within the first 
year after being discharged from service.  The examiner 
concluded that the veteran's left shoulder disability was not 
as likely as not to be related to his military service.  The 
Board has found this opinion to be persuasive since it was 
rendered by a physician who examined the veteran and reviewed 
the veteran's pertinent medical records.  

Indeed, a January 1961 service medical record notes that the 
veteran complained of shoulder pain but the record does not 
designate which shoulder the physician was examining.  All 
other shoulder complaints during service, however, related to 
the veteran's right shoulder.  Therefore, the Board concludes 
that the shoulder exam in 1961 was likely related to his 
right shoulder.  

In any event, the remainder of the service medical records 
are negative for evidence of a left shoulder disorder, the 
veteran's left shoulder was found to be normal on examination 
for discharge, and there is no post-service medical evidence 
documenting any left shoulder disorder or complaints until 
October 1995, more than 30 years following the veteran's 
discharge from service.  Moreover, there is no medical 
evidence linking the veteran's left shoulder disability to 
his military service, and the veteran reported at the April 
2006 VA examination that his left shoulder problems began 
after service.  Therefore, service connection is not 
warranted for this disability on a direct or presumptive 
basis.

The Board has also considered the benefit-of-the-doubt rule, 
but finds that it is not applicable to this claim because the 
preponderance of the evidence is against the claim.


ORDER

Service connection for left shoulder disability on a direct 
or presumptive basis is denied.


REMAND

In written argument submitted to the Board in January 2007, 
the representative raised for the first time the contention 
that service connection is warranted for left shoulder 
disability because it is secondary to the veteran's service-
connected right shoulder disability.  This contention has not 
been addressed by the originating agency.  In the Board's 
opinion, it would be prejudicial for the Board to address 
this contention in the first instance.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided any 
additional notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).    

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the appellant's claim for 
secondary service connection for left 
shoulder disability based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued, 
and the appellant and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


